Appeal by the defendant from a judgment of the Supreme Court, Queens County (Ferraro, J.), rendered September 22, 1983, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Chetta, J.), of that branch *509of the defendant’s omnibus motion which was to suppress identification testimony and statements made to the police.
Ordered that the judgment is affirmed.
In light of the consent given by the defendant’s mother to the police entry into their home, the warrantless arrest of the defendant therein was proper (see, People v Harper, 119 AD2d 587, lv denied 68 NY2d 757; cf., Payton v New York, 445 US 573, 583).
Moreover, the issue of the suggestiveness of the precinct identification of the defendant made by two witnesses to the crime was of minimal relevance, if any, since the testimony was more in the nature of a confirmation than an identification, in light of the testimony at the hearing by the two witnesses that they had known the defendant for 4 years and IV2 years, respectively, prior to the incident (see, People v Ingram, 110 AD2d 852, lv denied 66 NY2d 615). Bracken, J. P., Kunzeman, Kooper and Spatt, JJ., concur.